Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim status:
	Claim 2 has been cancelled.
	Claims 1 and 3-9 are pending. Applicant’s amendment has necessitated a new ground of rejection. Accordingly, this Action is FINAL.

Withdrawn rejections:
Applicant's amendments and arguments filed 3/9/21 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn.
The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1 and 3-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  To satisfy the written description requirement of section 112(a), a disclosure must reasonably convey to one skilled in the art that the applicant had possession of the subject matter in question when the application was filed. Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1351 (Fed. Cir. 2010) (en banc). Determining the adequacy of a written description "requires an objective inquiry into the four comers of the specification from the perspective of a person of ordinary skill in the art." Id. Thus, "[I]psis verbis disclosure is not necessary to satisfy the written description requirement of Section 112." Fujikawa v. Wattanasin, 93 F.3d 1559, 1570 (Fed. Cir. 1996).
In the instant case, the claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 1 introduces new matter as the claim recites the limitation: "not more than about 4.03”. The limitation of “not more than about 4.03” is reasonably interpreted as meaning “not more than 4.03” or “about 4.03”. There is no support in the specification for this limitation. The specification discloses a hard value of 4.03 in Table 1 on page 5 but does not describe the instantly claimed limitation which allows for values above and below 4.03.  There is no guidance in the specification to select “not more than about 4.03” which is a 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites: “wherein the concentration of the free iron ions is such that the free iron ions causes a drop in a concentration of the folic acid of not more than about 4.03% over a 180 day period.” It is unclear how this value is determined because alternative methods of measurement, for example at room temperature or under refrigeration or under heat and humidity conditions could vary the claimed value. See for example Strayer US 4493826 (of record) determined different values for the percent gentimicin decreased at:
refrigeration;
 room temperature; and 
35° C (column 2, lines 35-37).
Where values can vary depending on the basis for their determination, the claimed subject matter may be indefinite.  See Honeywell Intl. v. Intl. Trade Commn., 341 F.3d 1332, 1340 (Fed. Cir. 2003) (holding that, where a claimed value varies with its method of measurement and several alternative methods of measurement are available, the value is indefinite when the claim fails to concurrently recite the method of measurement used to obtain it). Claim language that merely states a result to be obtained without providing boundaries on the claim scope (e.g., by not specifying any way to achieve those results) is unclear and one of ordinary skill in the art cannot determine what structure, material or act in the claim performs this function. Dependent claims are rejected as indefinite because they are based upon an indefinite base claim. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:

2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1 and 3-9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Venkataraman et al. (US 20070065521) and Kalra, PA. (NDT Plus 2011;4[suppl 1]:i10-i13) and Strayer (US 4493826) and Orban et al. (US 5047396) and Strickley, RG (Pharmaceutical Research 2004;21(2):201-230) and Alsop et al. (US 3536696). 
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Applicant claims:

    PNG
    media_image1.png
    577
    969
    media_image1.png
    Greyscale

Determination of the scope and content of the prior art
(MPEP 2141.01)
	
	With regard to instant claims 1 and 3-7, Venkataraman et al. teach methods of treating and/or preventing iron deficiency anemia by administration of an iron material such as chelated iron (abstract; [0060] and claims 1 and 38), in the form of ferric dextran complex and a polymaltose complex and other pharmaceutically acceptable chelated iron complexes, blends, mixtures and/or combinations thereof [0031] in an amount between about 15-100 mg of elemental iron (claims 4 and 38) via parenteral (intravenous) administration [0052-0053]. The composition further comprises:
About 0.4-2 mg folic acid (claim 12);
About 1-900 mcg vitamin B12 (claim 13) which includes all forms of vitamin B12 including hydroxocobalamin and cyanocobalamin [0032];
All vitamin Bs (claim 15) including niacin [0032] and would include the B3 vitamin nicotinamide; 
Vitamin E (claim 15) (alpha-tocopherol and tocopheryl acetate) [0032];
0.001-5% preservatives [0058];
pH adjusting materials to a pH range of about 6.0-8.0 [0059] which is the same as instantly claimed and thus would also be in the wt% of 0.5-6 to achieve the same pH range; 
liquid carrier such as water for injection [0052] and organic solvents to dissolve or suspend the composition [0053]; and 
surfactants [0043] which are solubilizers.
In the embodiment with chelated iron, no additional ionic iron is added to the chelated iron which means that the concentration of free iron ions 0% and therefore there are no free iron ions that would cause a drop in a concentration of the folic acid of not more than about 4.03% over a 180 day period.
Venkataraman et al. teach that the vitamins and minerals can be in any amount and in any combination [0032]. It is the Examiner’s position that once the components are combined it is ready for use. 
Kalra teaches parenteral iron isomaltoside for use with patients suffering from iron deficiency anemia where the iron is strongly bound with reduced risk of free iron toxicity (Abstract and conclusion). Kalra teaches that iron isomaltoside is commercially available in several European countries and is composed of strongly bound iron and 
	Strayer teaches aqueous gleptoferron (ferric iron dextran glucoheptonic acid complex) injectable compositions with a preservative for treating anemia (Abstract, column 1, lines 10-16; Examples 1 and 2; claims 1-16). Strayer teaches that free iron has a strong tendency to deactivate gentamicin (column 2, lines 47-48) but that gleptoferron has a surprisingly high degree of stability (column 3, lines 18-19) with only 1.8% of the gentamicin decreased over 3 months (column 2, lines 25-37) thus indicating that the iron have a very low lability as compared to iron dextran which had 7.3% decrease in genatmicin over 3 months (column 2, line 55 through column 3, line 10).
	Alsop et al. teach ferric hydroxide dextran and dextrin heptonic acid complexes useful for treating iron deficiency anemia (title; abstract; claims 1-6) with extremely low intravenous toxicity (column 3, lines 70-75). 
	Orban et al. teach intravenous compositions comprising 8-13 parts by mass monoesters of preferably C16-C fatty acids formed with PEG having a molecular weight of 600-1300 (title; abstract; column 2, lines 52-57; claim 1) and exemplify commercially available PEG-660-12-hydroxystearate (Example 1 and claim 6). Orban et al. teach using 4-10 parts by mass of one or more co-solvents such as propylene glycol (claim 7 and column 3, lines 1-5).
	Strickley teaches Solutol HS 15, PEG-660-12-hydroxystearate, is a water-soluble non-ionic solubilizer that was developed for use in parenteral formulations with lipophilic drugs and vitamins (Abstract; page 209, Table II: page 210, Table III; page 222, left column). Strickley also teaches propylene glycol as the most common organic solvent 

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
1. The difference between the instant application and Venkataraman et al. is that Venkataraman et al. do not expressly teach wherein the iron is in the form of iron(III) dextranheptonic acid or iron(III) oligoisomaltoside in an amount of 0.5-20.0 wt% that contains a concentration lower than or equal to 0.05% free iron ions wherein the concentration of the free iron ions is such that the free iron ions causes a drop in a concentration of the folic acid of not more than about 4.03% over a 180 day period.  This deficiency in Venkataraman et al. is cured by the teachings of Kalra, Alsop et al. and Strayer. 
2. The difference between the instant application and Venkataraman et al. is that Venkataraman et al. do not expressly teach 0.1-5.0wt% tocopherol acetate or α-tocopherol together with 5.0-25wt% PEG-660-12-hydroxystearate. This deficiency in Venkataraman et al. is cured by the teachings of Orban et al. and Strickley. 
3. The difference between the instant application and Venkataraman et al. is that Venkataraman et al. do not expressly teach propylene glycol as a solvent. This deficiency in Venkataraman et al. is cured by the teachings of Strickley. 

Level of Ordinary Skill in the Art
(MPEP 2141.03)
The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). The examiner must ascertain what would have been obvious to one of ordinary skill in the art at the time the invention was made, and not to the inventor, a judge, a layman, those skilled in remote arts, or to geniuses in the art at hand. Environmental Designs, Ltd. v. Union Oil Co., 713 F.2d 693, 218 USPQ 865 (Fed. Cir. 1983), cert. denied, 464 U.S. 1043 (1984). 
The level of ordinary skill will often predetermine whether an implicit suggestion exists to modify the prior art. Persons of varying degrees of skill not only possess varying bases of knowledge, they also possess varying levels of imagination and ingenuity in the relevant field, particularly with respect to problem-solving abilities. If the level of skill is low, for example that of a mere technician, then it may be rational to assume that such an artisan would not think to combine references absent explicit direction in a prior art reference. If, however, the level of skill is that of a medical/pharmaceutical research scientist, as is the case here, then one can assume comfortably that such an educated artisan will draw conventional ideas from medicine, pharmacy, physiology and chemistry— without being told to do so. 
Indeed, MPEP 2141.03 (I) states: “The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). This is because “The person of ordinary skill in the art is a hypothetical person who is presumed to have known the relevant art at the time of the invention.” (MPEP 2141.03(I)) and an artisan must be presumed to know something about the art apart from what the references disclose. See In re Jacoby, 309 F.2d 513, 516 (CCPA 1962). “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR, 550 U.S. at 421, 82 USPQ2d at 1397. “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id. at 420, 82 USPQ2d at 1397. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418, 82 USPQ2d at 1396. (MPEP 2141.03 (I)). “It is to be presumed also that skilled workers would as a matter of course, if they do not immediately obtain desired results, make certain experiments and adaptations, within the skill of the competent worker.” (MPEP 716.07).
In addition, the prior art itself reflects an appropriate level (MPEP 2141.03(II)). 

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)

"An examiner bears the initial burden of presenting a prima facie case of obviousness." In re Huai-Hung Kao, 639 F.3d 1057, 1066 (Fed. Cir. 2011.). “Rejections on obviousness grounds cannot be sustained by mere conclusory statements; instead, KSR Int 'l Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007). The test of obviousness is: "what the combined teachings of the references would have suggested to those of ordinary skill in the art." In re Keller, 642 F.2d 413, 425 (C.C.P.A. 1981). Below the Examiner presents the argument(s) based upon sound articulated reasoning with rational underpinning based upon the evidence to demonstrate that the instantly claimed subject matter is prima facie obvious to the ordinary artisan.
1. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to add/substitute iron(III) dextranheptonic acid or iron(III) oligoisomaltoside in an amount of 0.5-20.0 wt% that contains a concentration lower than or equal to 0.05% free iron ions wherein the concentration of the free iron ions is such that the free iron ions causes a drop in a concentration of the folic acid of not more than about 4.03% over a 180 day period, as suggested by Kalra, Alsop et al. and Strayer, to the composition of Venkataraman et al. and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because Venkataraman et al. already teach and suggest adding ferric dextran complex and a polymaltose complex as well as other pharmaceutically acceptable chelated iron complexes, blends, mixtures and/or combinations thereof and Kalra, Alsop et al. and Strayer guide the artisan to the instantly claimed iron complexes used for the same purpose.  "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR Int 'l Co. v. Teleflex Inc., 550 U.S. 398 (2007), at 416. Moreover, an "[e]xpress suggestion to In re Fout, 675 F.2d 297, 301 (CCPA 1982). Kalra teaches that the iron complex has reduced risk of free iron toxicity and Aslop et al. also teach extremely low toxicity for the iron dextran heptonic acid and Strayer report the surprisingly high degree of stability of gleptoferron where only 1.8% of gentimicin decreased over 3 months. Therefore, not only is it is obvious and desirable to have no free iron ions to avoid any toxicity but also there is a reasonable expectation of success in having a concentration of free iron ions is such that the free iron ions causes a drop in a concentration of the folic acid of not more than about 4.03% over a 180 day period. It is noted that gleptoferron is the same iron(III) and dextranheptonic acid claimed and therefore will have the same iron lability resulting in the same observed results as instantly claimed. See MPEP 2112.01 II.COMPOSITION CLAIMS — IF THE COMPOSITION IS PHYSICALLY THE SAME, IT MUST HAVE THE SAME PROPERTIES
“Products of identical chemical composition cannot have mutually exclusive properties.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).”
Regarding the amount of iron complex to add, Aslop et al. teach administering via injection of a 15% ferric hydroxide dextran heptonic acid complex solution (Example 8 using the composition made in Example 2) thus providing at least a starting point that would be optimized by the artisan dependent upon the iron complex used, patient’s size and severity of the anemia. From MPEP 2144/05 (II) (A): “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)…see also Peterson, 315 F.3d at 1330, 65 USPQ2d 
2. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to add 0.1-5.0wt% tocopherol acetate or α-tocopherol together with 5.0-25wt% PEG-660-12-hydroxystearate, as suggested by Orban et al. and Strickley, to the ready to use injectable composition of Venkataraman et al. and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because Venkataraman et al. already teach and suggest adding Vitamin E in the form of alpha-tocopherol and tocopheryl acetate in any amount. Thus it is merely routine optimization by the ordinary artisan to add 0.1-5.0wt% with a reasonable expectation of success. Given that vitamin E is an oily liquid, hence water insoluble as taught by Strickley, the artisan would look to solubilizing the vitamin E and find that PEG-660-12-hydroxystearate was developed to solubilize vitamins as also taught by Strickley. The artisan would also have Orban et al. teaching how to make injectable formulations with the PEG-660-12-hydroxystearate and propylene glycol co-solvent. Thus selection of PEG-66-12-hydroxystearate to solubilize the oily vitamin E is an obvious choice by the ordinary artisan with a reasonable expectation of success. The amount to add is easily optimized by the ordinary artisan absent any unexpected results. From MPEP 2144/05 (II) (A): “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)…see also Peterson, 315 
3. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to add propylene glycol as a solvent, as suggested by Strickley, to the ready to use injectable composition of Venkataraman et al. and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because Venkataraman et al. teach and suggest adding organic solvents and propylene glycol is the most common one used in this art as taught by Strickley. Thus the ordinary artisan looking for guidance on which organic solvent to choose would select the most common and desirable one with a reasonable expectation of success. 
This rejection is based on the well-established proposition of patent law that no invention resides in combining old ingredients of known properties where the results obtained thereby are no more than the additive effect of the ingredients, In re Sussman, 1943 C.D. 518.  From MPEP 2143 A: “…all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at ___, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson ’s-Black Rock, Inc. v. Pavement Salvage Co., 396 Great Atlantic  & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).”
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the combined references, especially in the absence of evidence to the contrary.
Response to Arguments:
	Applicant asserts that: “Katra firstly states that iron isomaltoside has a potentially reduced risk of free iron toxicity. Therefore, it does not appear that the authors know for certain of what the concentration of free iron ions is in their formulation”; and “it is the Examiner's own assumption that it is "obvious and desirable to have no free iron ions to avoid any toxicity.” Applicant then states: “While it is clearly desirable not to have toxic levels of free iron ions, it is also true that certain levels are clearly tolerable and are considered non-toxic. There is, therefore, no motivation to produce a formulation that has less than these levels.” The Examiner agrees that it is clearly desirable not to have toxic levels of free ion ions. That is the motivation to have no free ion ions present as asserted by the Examiner. Additionally, the chelated forms of iron bind iron strongly with 
	Applicant argues that: “if Kalra were combined with Venkataraman et al. the resulting formulation would not have a dextran polysaccharide, and would therefore not meet the language of claim 1.” Respectfully, the Examiner cannot agree because Applicant has defined the iron complex with dextran is:
an iron(III) and dextranheptonic acid; or
an iron(III) oligoisomaltoside. 
Applicant is entitled to be their own lexicographer (MPEP 2111.01(III) (IV)(A)). Additionally, the rejection is over “add/substitute” and Venkataraman et al. clearly teach and suggest iron-dextran complexes [0031] for the artisan to add/substitute the iron(III) oligoisomaltoside of Kalra with. Respectfully, this argument is not persuasive. 
Applicant asserts that: “an increased content of free iron leads to instability and destruction of vitamins, in particular folic acid.” However, the rejection as constructed above does not add any free iron ions to the composition and therefore the concentration of free iron is 0% and folic acid is not degraded.
Applicant asserts that Strayer does not discuss free iron ions in the composition. That is incorrect because as discussed above Strayer discusses the degradation of an iron sensitive compound gentimicin, hence the impact of free iron ions, and that gleptoferron is surprisingly stable.
Respectfully, the Examiner does not find any of Applicant’s arguments persuasive. The Examiner and Applicant cannot reach an agreement. The Examiner suggests proceeding to the Board of Appeals.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNST V ARNOLD whose telephone number is (571)272-8509.  The examiner can normally be reached on M-F 7-3:30.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERNST V ARNOLD/Primary Examiner, Art Unit 1613